[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________
                                                                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                    No. 05-14680
                                                              December 30, 2005
                                Non-Argument Calendar
                                                             THOMAS K. KAHN
                              ________________________           CLERK

                         D. C. Docket No. 04-00659-CV-F-S

CHRISTOPHER STOVALL,

                                                                   Plaintiff-Appellee,

                                       versus

CLARK ALLUMS,
in his individual capacity,

                                                             Defendant-Appellant,

THE CITY OF DOTHAN, ALABAMA,
a muncipality,

                                                                          Defendant.

                              ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          _________________________

                                 (December 30, 2005)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      This is an appeal from the denial of qualified immunity stemming from the

defendant officer’s arrest of the plaintiff for disorderly conduct. Viewing the

evidence in the light most favorable to the plaintiff, as we are required to do at this

stage of the proceedings, we conclude that no officer reasonably could have

believed that the plaintiff had violated the state code provision prohibiting

disorderly conduct. Accordingly, the district court’s denial of summary judgment

is AFFIRMED.




                                           2